Citation Nr: 0924381	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-25 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a disability of the 
Veteran's left wrist, claimed as secondary to service 
connected left elbow disability.  

2.  Entitlement to service connection for a neurological 
disability of the left upper extremity below the elbow, 
claimed as secondary to a service connected left elbow 
disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran had active service from May 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In October 2007, the Board issued a decision adjudicating the 
issues of whether the Veteran had a left wrist or left hand 
disability that warranted service connection.  The Veteran 
appealed that decision to the Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand of the 
Veteran and the Secretary of Veterans Affairs (the Parties) 
the Court vacated the Board decision and remanded the matter 
for compliance with the instructions in the Joint Motion.  
The Board has more expansively characterized as a 
neurological disability what the RO referred to as a left 
hand disability.  The current characterization is not 
prejudicial to the Veteran and more accurately reflects his 
claim.  

The issue of a neurological disability of the left upper 
extremity below the elbow is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A left wrist disability did not occur during the Veteran's 
active service, was not caused or aggravated by his left 
elbow disability, and is not otherwise related to his active 
service.  

CONCLUSION OF LAW

The criteria for service connection for a left wrist 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection - left wrist disability

The Veteran contends that he has a current left wrist 
disability as secondary to a left elbow injury; the elbow 
injury having occurred in a motor vehicle accident during 
service.  Service connection has already been established for 
the left elbow disability.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis (degenerative 
joint disease or DJD), may be presumed to have been incurred 
in or aggravated by service if manifest to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
relevant service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran has contended that a disability of 
the left wrist is related to his service connected disability 
of the left elbow, a theory of entitlement referred to as 
"secondary service connection."  "Secondary service 
connection" means that a claimed disability may be service 
connected if the claimed disability is the result of or has 
been aggravated by a disability for which service connection 
has already been established.  38 C.F.R. § 3.310 (2008).  

38 C.F.R. § 3.310 was revised during the course of the 
Veteran's appeal.  See 71 Fed. Reg. 52747 (September 7, 
2006).  Arguably, the revisions tighten the requirements to 
establish service connection on a secondary basis in those 
instances where the nonservice connected disability is 
aggravated, rather than caused, by the service connected 
disability.  In this regard, a baseline must be established 
from evidence of the extent of the nonservice connected 
disability prior to the aggravation by the service connected 
disability.  38 C.F.R. § 3.310 (2008).  

Generally, when a regulation is amended during the course of 
a claim or appeal, the Board must determine which version 
should be applied and/or the respective time periods for 
application of the respective versions.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
This depends on whether the revision is to be given 
retroactive effect.  Id.  

In order for the September 2006 revisions to matter, it must 
first be established that the service connected disability 
has aggravated the nonservice connected disability.  In the 
instant case, the preponderance of the evidence shows that 
the Veteran's diagnosed left wrist disorder, degenerative 
joint disease, is unrelated to his service connected 
disability of the left elbow.  Hence, the revisions to § 
3.310 do not affect this case and the Board need not 
determine if the whether the revised version of § 3.310 is to 
be given retroactive effect.  

The Veteran's original claims folder was lost and has 
subsequently been reconstructed.  The RO made several 
attempts to obtain copies of the veteran's service treatment 
records, but they are not available.  When a veteran's 
service medical records are not available, VA's duty to 
assist, and the Board's duty to provide reasons and bases for 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule are heightened.  See Moore 
(Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991); see also 
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (in 
cases where service treatment records have been destroyed or 
are unavailable, the Board has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule).  That duty includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of the individual case.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  "Full 
compliance with the [statutory duty to assist] also includes 
VA assistance in obtaining relevant records from private 
physicians when [the veteran] has provided concrete data as 
to time, place, and identity."  Olson v. Principi, 480, 483 
(1992).  However, while the duty to assist is neither 
optional nor discretionary (See Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1991)), the duty is not always a one-way street; 
nor is it a "blind alley."  Olson, 3 Vet. App. at 483.  
"The VA's 'duty' is just what it states, a duty to assist, 
not a duty to prove a claim with the veteran only in a 
passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (citations omitted).  

The basis of the Joint Motion is very unclear.  In the Joint 
Motion, the Parties agreed to the following:  

[t]he February 2004 examiner does not 
appear to have considered whether 
Appellant's left wrist DJD was a direct 
result of the accident as opposed to a 
condition secondary to his service 
connected disability.  [citation omitted]  
The Board did not address the lack of an 
opinion regarding service connection when 
it found that the February 2004 opinion 
was entitled to "great probative 
weight" and as such failed to provide an 
adequate statement of reasons or bases 
for its decision.  [citations omitted].  

The Board will endeavor to explain the basis for its 
decision, including its determination why it does not matter 
in this case that the February 2004 examiner did not address 
whether the Veteran's left wrist DJD was a direct result of 
the inservice motor vehicle accident in which the Veteran 
injured his elbow.  In short, the preponderance of credible 
evidence of record indicates that the Veteran did not have a 
direct injury of his left wrist during service.  

It is important for the parties of the Joint Motion to 
understand that an opinion discussing an injury that did not 
occur would not be probative in this case.   

The earliest description of the Veteran's left elbow 
disability is a letter from the Veteran dated in December 
1999.  In that letter, the Veteran reported that he was 
injured during service but did not require surgery of the 
left elbow until 1971, when the elbow became locked.  He 
reported that the surgery involved removing loose bone and 
that after the surgery he was not able to straighten the left 
arm completely and experienced neurological symptoms of his 
hand.  

Importantly, there is no mention of a wrist injury during 
service.  

In January 2000, the Veteran reported essentially the same 
events.  That report includes reference to symptoms of his 
shoulder and limited strength in his left arm from the elbow 
down.  

Importantly, this report does not mention an injury of his 
wrist during service.  

In a separate multi-page January 2000 writing, the Veteran 
reported that he had recently missed a doctor's appointment 
in June of 1999 and that his problem was that in 1997 he had 
suffered work-related injuries of his shoulders, back, hip, 
and neck.  He made no mention of any problems with his wrist.  

In September 2001, the Veteran testified before a Veterans 
Law Judge with regard to a claim that is not currently before 
the Board.  During the hearing, the Veteran responded to a 
request that he briefly describe exactly how his elbow was 
injured during service.  The Veteran responded as follows:  
"I turned a B-41 weapons turret carrier over and I had a 
heavier gentleman riding with me and he landed on top of me 
and my elbow, I don't know whether it actually went into the 
door or went into the ground but I turned it over on the 
driver's side, I was driving."  2001 Board hearing 
transcript at 7.  He went on to describe symptoms and 
treatment of his left elbow but, again, made no mention of an 
injury of his wrist during the accident in which he injured 
his elbow or at any other time.  

During an April 2003 VA medical examination, the Veteran 
provided the examiner with a detailed narrative of his 
inservice injury.  He reported that he was driving a vehicle 
with a 225 pound passenger, the vehicle rolled to the left at 
which time he hit his elbow into the door, window area, and 
the passenger landed on top of him.  He reported that since 
that time he has had trouble with his left elbow locking.  
The Veteran also reported decreased sensation of the left 
fourth and fifth fingers, which the examiner stated would be 
associated with the ulnar nerve.  Again, there is no mention 
of a wrist injury during service.  

The VA examiner found that the Veteran had degenerative joint 
disease of the left elbow, and while it was impossible to 
state whether the trauma and surgery were result of an injury 
from thirty five years earlier, it was at least as likely as 
not that the elbow disability was a result of that injury.  

In a June 2003 rating decision, the RO granted service 
connection for a left elbow injury with degenerative joint 
disease and assigned a 20 percent disability rating.  In a 
September 2003 letter, the Veteran again referred to numbness 
in his hands and pain of his left elbow.  He stated that he 
thought that he was at least 80 percent disabled during the 
winter months.  

Importantly, he did not mention his wrist.  

A month later, the Veteran submitted a writing in which he 
again reported his inservice elbow injury, and stated as 
follows:  

I would also like to file for my wrist 
and shoulder secondary to my elbow 
condition (all on the left).  I currently 
have a decreased range of motion and very 
bad pain in both my wrist and shoulder 
all the time worsening when the weather 
gets bad.  

In February 2004, VA afforded the Veteran a VA joints 
examination.  The examiner indicated that he had reviewed the 
claims file but that the claims file contained no service 
treatment records.  The examiner recorded the Veteran's 
reported history of his service including his report that 
during a motor vehicle accident his left elbow was pinned 
between his body and the truck.  Also reported by the Veteran 
was a history of pain and decreased range of motion, and 
locking of the left elbow.  

During that examination, the Veteran reported that his left 
shoulder hurt secondary to his left elbow; he also denied any 
surgery or injury of his left shoulder.  The examiner then 
wrote as follows:  "When I asked him that question, he 
denied any specific injuries and I refreshed his memory that 
his records indicate in October of 1997 he had a workman's 
comp injury, and he recalled injuring his shoulders and 
pulling a release pin, falling back on his back."  

The Veteran also reported that he had pain and decreased 
range of motion of his left wrist.  The examiner noted that 
the Veteran felt that this was all related to his left elbow, 
and that the Veteran reported that the pain shoots from his 
left shoulder down to his fingers.  

Highly significant is that the Veteran denied that he had 
suffered any injuries of his left wrist and could not recall 
if he injured his left wrist in the 1997 work related 
accident.  

Examination of the Veteran's wrists revealed that he had the 
same range of motion in both wrists and had no pain, 
discomfort, or fatigability of either wrist.  Findings were 
identical for both wrists.  A diagnosis of degenerative joint 
disease of the left wrist was provided.  

In addressing whether the Veteran's left wrist condition was 
related to his left elbow disability, the examiner stated 
that there is no nexus to draw a conclusion between his left 
wrist condition and his left elbow.  He rationally concluded 
that his left wrist condition was unrelated to his left elbow 
disability.  The examiner did not mention whether the Veteran 
directly injured his left wrist in the inservice truck 
accident.  Indeed, it would be odd for the examiner to have 
made any such reference because not even the Veteran had ever 
alleged that he had injured his left wrist during the 
inservice accident.  Rather, he had consistently reported 
that his left elbow was injured and that the rest of his left 
upper extremity symptoms were related to the left elbow 
injury.  

On May 6, 2004, the Veteran underwent a VA examination of his 
left hand.  During this examination, his left and right 
wrists were also examined.  Again, physical examination 
results of each wrist were identical.  Significantly, the 
examination report indicates that evaluation for carpal 
tunnel-type symptomatolgy was negative 

Again, the Veteran made no mention of any direct injury of 
his wrist during service but rather continued to report that 
he suffered a left elbow injury and that his other symptoms 
of the left upper extremity were related to the elbow injury.  

On May 21, 2004, a VA electromyography study of the Veteran's 
upper extremities was conducted.  The results were normal 
other than for the left ulnar nerve.  This neurological test, 
while pertinent to the Veteran's report of neurological 
symptoms of his hand, is not pertinent to degenerative joint 
disease of his left wrist, an orthopedic rather than 
neurologic disability.  Since, the Veteran's injury was of 
the left elbow and medical findings of his left and right 
wrist were identical, including no sign of carpal tunnel 
syndrome, it follows that if he does have a neurological 
disability that affects the lower portion of his left upper 
extremity, that disability is not of the uninjured left 
wrist.  

Additional evidence that the Veteran had no direct injury of 
his left wrist during the inservice truck accident is found 
in the transcript of the August 2007 Board hearing.  Page 10 
of that transcript documents the following exchange between 
the Veteran and the undersigned:  

Question:  Okay.  So we're talking about a comment, 
generalized pain in your hands, and your fingers and 
your wrists?  

Answer:  Yes, sir.  

The testimony that follows for the remainder of page 10 to 
page 13 goes to the symptoms reported by the Veteran but not 
to onset of the symptoms.  On page 13, the testimony turned 
to whether or not VA had all of the Veteran's medical 
records.  The exchanges listed below were between the Veteran 
and the undersigned and are documented on pages 13 and 14 of 
the 2007 Board hearing transcript, as follows:

Veteran: [responding to his 
representative]:  They claim, sir, when I 
first started this that they had, they 
couldn't find my medical records.  They 
could not find my service records.  

Chairman to Veteran:  

Q.  Right, but none of that would be for 
this, the issue that we're talking about, 
now, right?

A.  Right, no.

Q.  Because you didn't report this in the 
service so - - 

A.  Right, well I reported it.  I went -

Q.  No, the elbow you did.  But did you 
report anything about the hand?

A.  Well, that didn't happen until the 
operation.  

Q.  Right, so that's what I mean?

A.  Yeah.  

Q.  So we don't really need the service 
medical records to deal with this issue? 

A.  Right.  

Q.  I mean we wouldn't, yeah, actually 
because you're already service connected 
for the elbow, we don't really need to 
deal with that now?  

A.  Right.  

Q.  Do you have any treatment outside of 
the VA?

A. No, sir.  

Q.  Okay, any recent treatment?

A.  No sir.  

Although this exchange focused on the Veteran's left hand, he 
later brought up that he had diagnostic tests performed on 
both shoulders.  2007 Board Hearing transcript at 17.  

Given this testimony, taken with the other evidence described 
above, the Board finds that if the Veteran had injured his 
left wrist during the inservice accident he would have at 
least mentioned it, either during the testimony in 2001, the 
testimony in 2007, one of his medical examinations, or in one 
of his written statements.  

It is based on these facts that the basis of the Joint Motion 
is unclear.

The first reference to a direct injury of the Veteran's wrist 
during service is found in his representative's November 2008 
brief to the Court.  There is no indication anywhere in the 
file that the Veteran has ever alleged that he injured his 
left wrist during the inservice accident.  There is no 
indication in the November 2008 brief to the Court, or in the 
Joint Motion, that the Veteran had ever reported injuring his 
left wrist during service.  This all tends to show that he 
did not injure his left wrist during the inservice accident.  

Not only would it have made no sense for the examiner to have 
addressed this possibility in the examination report, it does 
not make sense now to ask an examiner to address the injury.  
Such a request would amount, in effect, to asking the 
examiner to opine on the effect an injury that the Veteran 
himself did not claim happened. 

Furthermore, during the February 2004 examination the Veteran 
did not deny injuring his left wrist during the 1997 work 
related incident.  Rather, he reported that he did not know 
if he injured his left wrist during that incident.  Given 
that, with regard to the work-related incident he reported 
injuring multiple parts of his anatomy from his neck and 
shoulders down to his back and does not know if he also then 
injured his wrist, it is more likely that he injured his 
wrist then, if at all, than it is that he injured his wrist 
in the inservice accident.  

Regardless, concluding at this point that the Veteran 
sustained a direct injury to his wrist could not be based on 
anything but mere speculation.  

For these reasons the Board finds that the 2004 examination 
report is adequate and no further examination is required to 
address a hypothetical injury that the Veteran's post service 
reports tends to show did not occur.  

In a letter from the Veteran received by the Board in May 
2009, the Veteran reported as follows:  "My wrist seems to 
be a little worse & I have had mild constant pain in my thumb 
on left hand every since they done the nerve test.  The pain 
in the thumb when I move it just a certain way, goes all the 
way to the elbow."  This letter does not provide any 
evidence pertinent to whether the Veteran's left wrist 
degenerative joint disease is related to service.  

The Veteran's opinion (at this time) that his left wrist 
degenerative joint disease is related to his left elbow 
disability is not competent evidence because he has not 
demonstrated that he has expertise in medical matters.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997);   See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder); Barr v. 
Nicholson, 21 Vet. App. 303, (2007) (stating "[s]ignificant 
in our caselaw is that lay persons are not competent to opine 
as to medical etiology or render medical opinions."); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

The most probative evidence of record as to whether the 
Veteran's only diagnosed disability of the wrist, 
degenerative joint disease, is related to the Veteran's 
service connected left elbow disability is the opinion found 
in the April 2003 VA examination report.  This report also 
showed that the Veteran had no other disability of his left 
wrist, for eg., the examiner tested for and found no carpal 
tunnel syndrome or any other disability of the physiology or 
anatomy of the left wrist.  This report is evidence against a 
finding that the Veteran's left wrist degenerative joint 
disease was caused or aggravated by his service connected 
left elbow disability.  

No evidence of record indicates that degenerative joint 
disease of the Veteran's left wrist manifested within one 
year of separation from active service so the presumptive 
provisions for chronic diseases are not for application.  As 
already described, the Veteran's reports of his inservice 
motor vehicle accident tend to show that he did not injury 
his wrist in that accident.  He has never reported any other 
injuries of the left wrist during service or any symptoms of 
the left wrist that occurred during service.  

Hence, the Board finds that the preponderance of evidence is 
against the Veteran's claim for service connection for a left 
wrist disability and his appeal as to that issue must be 
denied.  The evidence in this case does not approach an even 
balance so there is no reasonable doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  


Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letter sent to the Veteran in December 2003 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims for service connection for a left wrist disability and 
of the Veteran's and VA's respective duties for obtaining 
evidence.  That letter was sent prior to the initial 
adjudication of the claim by the RO.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service, and other pertinent, treatment 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  As indicated in the part of this decision 
addressing the merits of the Veteran's claim, the Veteran's 
service treatment records have been lost.  Given that VA has 
already tried to locate the records, the Board finds that 
further efforts would be futile.  38 U.S.C.A. § 38 U.S.C.A. 
§5103A(b)(3).  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  Again, as discussed in the 
part of this decision addressing the merits of the Veteran's 
claim, an adequate examination was afforded the Veteran in 
February 2004.  

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for a disability of the left wrist is 
denied.  


REMAND

On May 6, 2004, the Veteran underwent a VA peripheral nerves 
examination with regard to his reports of hand symptoms.  The 
examiner provided an opinion that the Veteran's left hand 
symptoms were unrelated to his left elbow injury.  He also 
stated that an electromyogram was pending.  A May 21 2004 
report documents results of the electromyography study of the 
Veteran's upper extremities.  Results were normal for all 
nerves tested except for slight slowed left radial sensory 
peak latency with normal amplitude to the thumb.  An 
impression was rendered of a slight abnormal study with 
electrophysiological evidence for remote left radial sensory 
neuropathy and no evidence for bilateral median or ulnar 
neuropathies, plexopathies, or right radial neuropathy.  

There is no explanation in the May 21, 2004 report as to the 
whether the left ulnar nerve results were related to the 
Veteran's left elbow disability.  There is no indication that 
a medical expert reviewed those results to determine if the 
results were probative of such a relationship.  Once VA 
affords a claimant a medical examination the examination must 
be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  Here, the neurological study of the Veteran's 
left upper extremity is pertinent to his claim.  Given the 
results of that study and the nature of the Veteran's claim, 
the Veteran should be afforded another VA examination that 
includes review of the May 21, 2003 electrophysiology study 
results.  Any other indicated diagnostics tests should be 
conducted.  The examiner must render an opinion as to whether 
the Veteran suffers a neurological disability of the left 
upper extremity at or below the elbow as the result of his 
inservice injury of his left elbow for which service 
connection has already been established.  

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for an 
examination of his left upper extremity.  
The Veteran's claims file must be made 
available to the examiner at the time of 
the examination.  Any indicated diagnostic 
tests should be accomplished.  The 
examiner is asked to address the 
following:
  
(a)  Identify any diagnosed neurological 
disorders of the Veteran's left upper 
extremity at or below the left elbow.  The 
examiner must include a complete rationale 
for his determination and this must 
include discussion as to the significance 
of the May 21, 2004 electromyography study 
results.  

(b)  If the examiner determines that the 
Veteran does have a neurological disorder 
of the left upper extremity at or below 
the left elbow, he or she must provide an 
expert opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the disorder was 
caused by or aggravated by his service 
connected left elbow disability.  A 
complete rationale must be provided for 
any opinion rendered.  

2.  Then readjudicate the Veteran's claim 
on appeal.  If the benefit sought by the 
Veteran is not granted in full, send a 
supplemental statement of the case to the 
Veteran and his representative and allow 
an appropriate time for response before 
returning the matter to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


